DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to AFCP 2.0 filed on 01/17/2022.
Claims 3, 8, 9, and 11 have been canceled.
Claims 1, 2, 4-7, 10 and 12 are presented for examination.
Response to Arguments
Applicant’s amendments with respect to claims 1 and 7 have been fully considered and are persuasive.  The rejection of 35 USC § 101 has been withdrawn. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
“[0001] This patent application is a continuation-in-part of U.S. Patent Application Serial No. 13/938,720, filed July 10, 2013, Now US Patent No. 10, 379, 447, and is related to US Provisional Application No 61/590,665 "Method and Apparatus for Fabricating Wafers" filed on 25 January 2012.”
Allowable Subject Matter
Claims 1, 2, 4-7, 10 and 12 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  claims 1, 2, 4-7, 10 and 12 are considered allowable since none of the references of record either alone or in combination fairly disclose or suggest the combination of limitations specified in the independent claims, including at least: 
“subtracting from the stored overlay parameters the alignment parameters and the process control parameters to produce cleansed overlay measurement data; determining an alternative alignment/overlay model; calculating, from the alternative alignment/overlay model, alternative alignment parameters and alternative process control parameters; and adding the alternative alignment parameters and the alternative process control parameters to the cleansed overlay measurement data to produce simulated overlay data” as recited in claim 1,
“a simulation processor for determining an alternative alignment/overlay model and calculating, from the alternative alignment/overlay model, alternative alignment parameters and alternative process control parameters, wherein the simulation processor is further configured to subtract the stored alignment parameters and the stored process control parameters from the measured overlay data to obtain cleansed overlay data and subsequently to add the alternative alignment parameters and the alternative process control parameters to the cleansed overlay data to obtain simulated overlay measurement data” as recited in claim 7.

The closest prior art of record Habets et al (US Publication No. 2009/0248337) discloses par [0019] the calculated alignment correction model parameters, a series of corrections are calculated per exposure field; par [0023] receives raw measured overlay data from the 
However, the examiner has found that the distinct feature of the applicant's claimed invention over the prior art is the explicit claiming of the aforementioned limitations in combination with all the other limitations as specified in independent claims “subtracting from the stored overlay parameters the alignment parameters and the process control parameters to produce cleansed overlay measurement data; determining an alternative alignment/overlay model; calculating, from the alternative alignment/overlay model, alternative alignment parameters and alternative process control parameters; and adding the alternative alignment parameters and the alternative process control parameters to the cleansed overlay measurement data to produce simulated overlay data”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIBROM K GEBRESILASSIE whose telephone number is (571)272-8571.  The examiner can normally be reached on M-F 9:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571 272 3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KIBROM K. GEBRESILASSIE
Primary Examiner
Art Unit 2148



/KIBROM K GEBRESILASSIE/Primary Examiner, Art Unit 2148                                                                                                                                                                                                        01/31/2022